FILED
                           NOT FOR PUBLICATION                              SEP 20 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RONNIE STERLING LACY,                            No. 15-16930

              Plaintiff-Appellant,               D.C. No. 2:15-cv-00639-TLN-
                                                 KJN
 v.

STATE OF CALIFORNIA,                             MEMORANDUM*

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                          Submitted September 13, 2016**

Before:      HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Ronnie Sterling Lacy, a California state prisoner, appeals pro se from the

district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action

alleging various constitutional violations. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion a dismissal for failure to comply

with the district court’s order to file an amended complaint. Yourish v. Cal.

Amplifier, 191 F.3d 983, 989 (9th Cir. 1999). We affirm.

      The district court did not abuse its discretion by dismissing Lacy’s action

without prejudice after the magistrate judge provided notice of the inadequacies of

Lacy’s complaint, and warned Lacy that failure to file an amended complaint

would result in a recommendation of dismissal. See id. at 989-90 (“We will not

disturb the trial court’s dismissal without a definite and firm conviction that the

court below committed a clear error of judgment in the conclusion it reached upon

a weighing of the relevant factors.” (citation and internal quotation marks

omitted)).

      Moreover, the district court did not abuse its discretion by dismissing Lacy’s

action on the basis that the instant action is duplicative of an earlier-filed action,

Lacy v. Folk, No. 2:14-cv-02770-AC (E.D. Cal.). See Adams v. Cal. Dep’t of

Health Servs., 487 F.3d 684, 689 (9th Cir. 2007) (actions are duplicative where

“the causes of action and relief sought, as well as the parties or privies to the

action, are the same”), overruled on other grounds by Taylor v. Sturgell, 553 U.S.
880, 904 (2008).

      We do not consider allegations and arguments raised for the first time on


                                            2                                       15-16930
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                         3                              15-16930